UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-8030



RICHARD KEITH POE,

                                              Plaintiff - Appellant,

          versus


JON   OZMINT,    Director,   South    Carolina
Department of Corrections; JOSEPH L. ANDERSON,
Warden; SANDRA BARRETT; CHARLOTTE GRECO; SAM
STRICKLAND; LISA PARNELL, Nurse,

                                           Defendants - Appellees,

          and


MEDICAL STAFF; CORRECTIONAL STAFF,

                                                        Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Cameron McGowan Currie, District
Judge. (0:05-cv-01568-CMC)


Submitted:   May 31, 2007                  Decided:   June 21, 2007


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Richard Keith Poe, Appellant Pro Se. Daniel Roy Settana, Jr., John
Eric Kaufmann, MCKAY, CAUTHEN, SETTANA & STUBLEY, P.A., Columbia,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

              Richard Keith Poe appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.            We have reviewed

the record and find no reversible error.                Accordingly, we deny

Poe’s motion for appointment of counsel and affirm for the reasons

stated by the district court. Poe v. Ozmint, No. 0:05-cv-01568-CMC

(D.S.C. Dec. 5, 2006).       We dispense with oral argument because the

facts   and    legal   contentions   are     adequately    presented    in   the

materials     before   the   court   and     argument   would   not    aid   the

decisional process.



                                                                       AFFIRMED




                                     - 3 -